Citation Nr: 1455506	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 7, 2006 for the grant of service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from September 1965 to August 1992.  He was awarded the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative joint disease of the lumbar spine, effective from August 7, 2006.  

A discussion of the procedural history is required.  The Veteran perfected an appeal of the May 2008 rating decision that assigned an effective date of August 6, 2006 for his low back disorder.  At that time, he also had separate claims on appeal for service connection for various skin disorders and arthritis of the shoulders and hands.  Thereafter, in September 2009 he submitted a statement indicating that he wished to "withdraw all pending issues and appeals."  He further stated that he wanted to reopen his claim for clear and unmistakable error regarding the date service connection was assigned for his back condition.  While the Veteran stated that he wanted to withdraw all pending issues and appeals, in light of the fact that he expressed continued disagreement with the effective date assigned for his low back disorder (albeit improperly phrased as a claim for clear and unmistakable error), the Board concludes that it was not his intent to withdraw his appeal concerning this claim.

In addition, the RO thereafter issued a rating decision in June 2010 finding that the effective date of August 7, 2006 assigned for the Veteran's low back disorder was not clear and unmistakable error (CUE).  The Veteran also perfected an appeal of this decision.  However, as the May 2008 rating decision that assigned the effective date of August 7, 2006 is the subject of this appeal and is not a final decision, it is not subject to a claim of CUE at this time.  See 38 C.F.R. § 3.105(a) (previous determinations that are final and binding will be accepted as correct in the absence of CUE).  The Board also points out that the Veteran's claim is granted in full, as explained below.

In September 2014, the Veteran testified before the undersigned during a Central Office hearing; a transcript of the hearing is stored electronically in Virtual VA.


FINDING OF FACT

The Veteran submitted a claim for service connection for a low back disorder on September 1, 1992, within one year of his separation from service on August 31, 1992.


CONCLUSION OF LAW

The criteria are met for an effective date of September 1, 1992, for the grant of service connection for degenerative joint disease of the lumbar spine.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's initial claim for service connection for a low back disorder was received at the RO on September 1, 1992.  The RO denied this claim in a January 1994 rating decision.  The Veteran perfected an appeal.  In a July 31, 1996 decision, the Board denied entitlement to service connection for a low back disorder on the basis that the Veteran did not have a current back disability as provided by a medical diagnosis.

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014).  VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  

Here, private treatment records from Louis Cohen, M.D. were received at the RO on June 30, 1997, within one year of the July 31, 1996 Board decision.  A treatment record dated May 30, 1995, contains a notation of degenerative joint disease of the back under the Veteran's problem list.  The Veteran again sought treatment for constant low back with sciatic pain down the leg in July 1995.  Dr. Cohen noted that this was a "chronic type problem" and that there was an absence of the Achilles reflex on the left.  A treatment record dated in November 1996 shows that the Veteran reported a history of degenerative joint disease with tingling and numbness in the left leg at time.  He stated that he had been evaluated by a neurosurgeon and had an MRI.  This evidence is new because it was not previously of record.  In addition, this evidence is material because it supports a current diagnosis of a low back disorder, an element of service connection not previously established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As a result, the Board finds that the July 31, 1996 Board decision is not final since new and material evidence was received within one year of the decision's date of mailing.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period'); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim'); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Thus, the appeal of the claim for a low back disorder stems from the Veteran's original claim received in September 1992.

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  In this case, the Veteran's claim for service connection for a low back disorder was received on September 1, 1992.  This is within one year of his separation from service on August 31, 1992.  Accordingly, an effective date of September 1, 1992 (i.e., the day following separation from active service) is warranted for the award of service connection for degenerative joint disease of the lumbar spine.  This is a complete grant of the benefit sought on appeal.


ORDER

An effective date of September 1, 1992, for the award of service connection for degenerative joint disease of the lumbar spine is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


